Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 1 of 21




           Exhibit F
                              Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 2 of 21




  COVID-19


Science Brief: COVID-19 Vaccines and Vaccination
Updated Sept. 15, 2021      Print




Summary of Recent Changes

      Last updated September 15, 2021




                                                                                                                            
       •   Data were added indicating that COVID-19 vaccination remains highly effective against COVID-19 hospitalization
           and death caused by the Delta variant of SARS-CoV-2.

       •   Data were added from studies published since the last update that further characterize reduced COVID-19
           vaccine effectiveness against asymptomatic and mild symptomatic infections with the Delta variant of SARS-CoV-
           2.

       •   Data were added from studies published since the last update that suggest decreased vaccine effectiveness
           against SARS-CoV-2 infection, symptomatic disease, and hospitalization in several groups of
           immunocompromised persons and potential benefit of a third dose of COVID-19 vaccine in
           immunocompromised populations.

       •   Data were added summarizing several small studies of heterologous COVID-19 vaccination series (i.e., mixed
           schedules), which found that a dose of adenovirus vector vaccine followed by a dose of mRNA vaccine elicits
           antibody responses at least as high as two doses of mRNA vaccine.

       •   Data were added from recent studies examining the duration of protection conferred by COVID-19 vaccination.

       •   Data were added from recent studies describing clinical outcomes and transmissibility of SARS-CoV-2 infections
           in fully vaccinated persons.


   View Previous Updates




Key Points
  •   All COVID-19 vaccines currently approved or authorized in the United States (Pfizer-BioNTech/Comirnaty, Moderna, and
      Janssen [Johnson & Johnson]) are effective against COVID-19, including against severe disease, hospitalization, and
      death.

  •   Available evidence suggests the currently approved or authorized COVID-19 vaccines are highly effective against
      hospitalization and death for a variety of strains, including Alpha (B.1.1.7), Beta (B.1.351), Gamma (P.1), and Delta
      (B.1.617.2); data suggest lower effectiveness against confirmed infection and symptomatic disease caused by the Beta,
      Gamma, and Delta variants compared with the ancestral strain and Alpha variant. Ongoing monitoring of vaccine
      effectiveness against variants is needed.

  •   Limited available data suggest lower vaccine effectiveness against COVID-19 illness and hospitalization among
      immunocompromised people. In addition, numerous studies have shown reduced immunologic response to COVID-19
      vaccination among people with various immunocompromising conditions.

  •   The risk for SARS-CoV-2 infection in fully vaccinated people cannot be completely eliminated as long as there is
      continued community transmission of the virus. Early data suggest infections in fully vaccinated persons are more
      commonly observed with the Delta variant than with other SARS-CoV-2 variants However data show fully vaccinated
                             Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 3 of 21
      commonly observed with the Delta variant than with other SARS-CoV-2 variants. However, data show fully vaccinated
      persons are less likely than unvaccinated persons to acquire SARS-CoV-2, and infections with the Delta variant in fully
      vaccinated persons are associated with less severe clinical outcomes. Infections with the Delta variant in vaccinated
      persons potentially have reduced transmissibility than infections in unvaccinated persons, although additional studies
      are needed.


  •   This updated science brief synthesizes the scientific evidence supporting CDC’s guidance for fully vaccinated people and
      will continue to be updated as more information becomes available.




Background
COVID-19 vaccination is a critical prevention measure to help end the COVID-19 pandemic. COVID-19 vaccines are now widely
available in the United States, and CDC recommends all people 12 years and older be vaccinated against COVID-19.


On August 23, 2021, the U.S. Food and Drug Administration (FDA) approved an mRNA vaccine (Pfizer-BioNTech/Comirnaty) as
a 2-dose series for prevention of symptomatic COVID-19 in persons aged ≥16 years. This vaccine is also authorized under an
Emergency Use Authorization (EUA) to be administered to prevent COVID-19 in persons aged 12-15 years. A second mRNA
vaccine (Moderna), as well as a recombinant, replication-incompetent adenovirus serotype 26 (Ad26) vector vaccine (Janssen
vaccine [Johnson & Johnson]) are authorized under an EUA for use in persons aged ≥18 years. Both mRNA vaccines are also
authorized for administration of an additional dose to certain immunocompromised persons.

People are considered fully vaccinated if they are ≥2 weeks following receipt of the second dose in a 2-dose series (mRNA
vaccines), or ≥2 weeks following receipt of a single-dose vaccine (Janssen vaccine).*


Public health recommendations for people fully vaccinated with FDA-approved or FDA-authorized COVID-19 vaccines consider
evidence of vaccine effectiveness against symptomatic COVID-19 with and without severe outcomes, as well as vaccine impact
on SARS-CoV-2 transmission. Other individual and societal factors are also important when evaluating the benefits and
potential harms of additional prevention measures (e.g., masking, physical distancing) among vaccinated individuals. The
Advisory Committee on Immunization Practices and CDC routinely consider individual health benefits and risks along with
factors such as population values, acceptability, and feasibility of implementation when making vaccine recommendations.(1)
These factors were also considered when developing CDC’s interim public health recommendations for fully vaccinated
people.

In this scientific brief, we summarize evidence available through August 24, 2021, for the currently approved or authorized
COVID-19 vaccines (administered according to the recommended schedules) and additional considerations used to inform
public health recommendations for fully vaccinated people, including:


  •   Vaccine efficacy and effectiveness against SARS-CoV-2 infection in the general population as well as among
      immunocompromised persons
  •   Vaccine effectiveness of heterologous (mixed) vaccination series

  •   Vaccine performance (i.e., immunogenicity and effectiveness) against emerging SARS-CoV-2 variant viruses, with a
      particular focus on the Delta (B.1.617.2) variant


Current evidence indicates that fully vaccinated people without immunocompromising conditions are able to engage in most
activities with low risk of acquiring or transmitting SARS-CoV-2, with additional prevention measures (e.g. masking) where
transmission is substantial or high.



Emerging SARS-CoV-2 viral variants
As of August 28, 2021, the Delta variant of concern (B.1.617.2) is the predominant variant in the United States, with 99% of
sequenced specimens being identified as Delta; current data on variant prevalence can be found on CDC’s website. The Delta
variant, first detected in India, has been shown to have increased transmissibility, potential reduction in neutralization by
some monoclonal antibody treatments, and reduction in neutralization by post-vaccination sera.(2)


Other variants that are either no longer detected or are circulating at very low levels in the United States include: Alpha
(B.1.1.7), first detected in the United Kingdom; Beta (B.1.351), first detected in South Africa; Gamma (P.1), first detected in
Japan/Brazil; Iota (B.1.526), first detected in the United States-New York; Eta (B.1.525), first detected in the United
                            Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 4 of 21


Kingdom/Nigeria; Kappa (B.1.617.1) and B.1.617.3, first detected in India. These variants have mutations that alter the
receptor binding domain of the spike protein and have variable impact on vaccine effectiveness (notably the E484K/Q
mutation in Beta, Gamma, Eta, Iota, Kappa, and B.1.617.3; the N501Y mutation occurring in Alpha, Beta, and Gamma; the
E417T/N mutations in Beta and Gamma; and the L452R mutation in Delta, Kappa and B.1.617.3).(2) Vaccine performance
against emerging SARS-CoV-2 variants is an important consideration when evaluating the need for prevention measures in
vaccinated people and will require continued monitoring.



COVID-19 vaccine efficacy, effectiveness, and immunogenicity
Immunogenicity is the generation of effective protective immunity against a vaccine antigen as measured by laboratory tests.
Vaccine efficacy refers to how well a vaccine performs in a carefully controlled clinical trial, and effectiveness describes its
performance in real-world observational studies. Evidence demonstrates that the approved or authorized COVID-19 vaccines
are both efficacious and effective against symptomatic, laboratory-confirmed COVID-19, including severe forms of the
disease. In addition, as shown below, a growing body of evidence suggests that COVID-19 vaccines also reduce asymptomatic
infection and transmission. Substantial reductions in SARS-CoV-2 infections (both symptomatic and asymptomatic) will reduce
overall levels of disease, and therefore, SARS-CoV-2 virus transmission in the United States. Investigations are ongoing to
further assess the risk of transmission from fully vaccinated persons with SARS-CoV-2 infections to other vaccinated and
unvaccinated people. Early evidence suggests infections in fully vaccinated persons caused by the Delta variant of SARS-CoV-2
may be transmissible to others; however, SARS-CoV-2 transmission between unvaccinated persons is the primary cause of
continued spread.

Animal challenge studies


Rhesus macaque challenge studies provided the first evidence of the potential protective effects of Pfizer-BioNTech, Moderna,
and Janssen COVID-19 vaccines against SARS-CoV-2 infection, including both symptomatic and asymptomatic infection.
Vaccinated macaques developed neutralizing antibodies that exceeded those in human convalescent sera and showed no or
minimal signs of clinical disease after SARS-CoV-2 challenge.(3-5) In addition, COVID-19 vaccination prevented or limited viral
replication in the upper and lower respiratory tracts, which may have implications for transmission of the virus among
humans.(3-5)

Vaccine efficacy from human clinical trials


Clinical trials subsequently demonstrated the FDA-approved or authorized COVID-19 vaccines to be efficacious against
laboratory-confirmed, symptomatic COVID-19 in adults, including severe forms of the disease, with evidence for protection
against both symptomatic and asymptomatic SARS-CoV-2 infection (6-12) (Box). Trial data demonstrated 100% efficacy of the
Pfizer-BioNTech vaccine against laboratory-confirmed, symptomatic COVID-19 in adolescents 12–15 years old; this estimate
was based on small numbers of cases and prior to emergence of the Delta variant.(13)

Clinical trial data suggest that the Janssen COVID-19 vaccine may have reduced overall efficacy against disease caused by the
Beta variant, compared to the other COVID-19 vaccines. Although sero-response rates were similar between U.S. clinical trial
participants and those from Brazil and South Africa, vaccine efficacy against moderate to severe-critical COVID-19 after ≥14
days was 74% in the United States (where ~96% of infections were due to the ancestral strain with the D614G mutation), 66%
in Brazil (where ~69% of infections were due to Zeta [P.2]), and 52% in South Africa (where ~95% of infections were due to
Beta).(14) Notably, Janssen vaccine showed good efficacy against severe or critical disease (73%–82%) across all sites.



  Box. Summary of vaccine efficacy estimates for approved or authorized COVID-19 vaccines

  All approved or authorized COVID-19 vaccines demonstrated efficacy (range 65% to 95%) against symptomatic,
  laboratory-confirmed COVID-19 in adults ≥18 years.


    •   For each approved or authorized COVID-19 vaccine, efficacy was demonstrated across different populations,
        including elderly and younger adults, in people with and without underlying health conditions, and in people
        representing different races and ethnicities.

    •   The Pfizer-BioNTech COVID-19 vaccine also demonstrated high efficacy against symptomatic, laboratory-
        confirmed COVID-19 in adolescents aged 12-17 years.

  All approved or authorized COVID-19 vaccines demonstrated high efficacy (≥89%) against COVID-19 severe enough to
  require hospitalization
                             Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 5 of 21
  require hospitalization.
  All approved or authorized COVID-19 vaccines demonstrated high efficacy against COVID-19-associated death.


    •   In the clinical trials, no participants who received a COVID-19 vaccine died from COVID-19; the Moderna and
        Janssen vaccine trials among adults ≥18 years each had COVID-19 deaths in the unvaccinated placebo arm.

  Data from the clinical trials among adults ≥18 years old suggest COVID-19 vaccination protects against symptomatic
  infection and may also protect against asymptomatic infection.


    •   In the Moderna trial, among people who had received a first dose, the number of asymptomatic people who
        tested positive for SARS-CoV-2 at their second-dose appointment was approximately 67% lower among vaccines
        than among placebo recipients (0.1% [n=15] and 0.3% [n=39], respectively)

    •   Efficacy of Janssen COVID-19 vaccine against asymptomatic infection was 74% in a subset of trial participants.

  No trials have compared efficacy between any of the approved or authorized vaccines in the same study population at
  the same time, making comparisons of efficacy difficult.


    •   All Phase 3 trials differed by calendar time and geography.

    •   Vaccines were tested in settings with different background COVID-19 incidence and circulating variants.



Vaccine effectiveness from real-world studies


Multiple studies from the United States and other countries have demonstrated that a two-dose COVID-19 mRNA vaccination
series is effective against SARS-CoV-2 infection (including both symptomatic and asymptomatic infections) caused by ancestral
and variant strains and sequelae including severe disease, hospitalization, and death. Early evidence for the Janssen vaccine
also demonstrates effectiveness against COVID-19 in real-world conditions. There is now a substantial volume of scientific
literature examining the effectiveness of COVID-19 vaccination against SARS-CoV-2 infection, symptomatic disease, and other
clinical outcomes; detailed summaries of these studies are available in the International Vaccine Access Center’s VIEW-Hub
resource library  .

Several systematic reviews and meta-analyses of vaccine effectiveness have recently been published (15-17); meta-analyses
indicate an average effectiveness of full vaccination against SARS-CoV-2 infection of 85%–95% shortly after completion of
vaccination. (16, 17) However, many of the studies in these reviews were conducted prior to the emergence of the variants of
concern. Studies in Israel, Europe, and the United Kingdom have demonstrated high real-world effectiveness (>85%) of two
doses of Pfizer-BioNTech COVID-19 vaccine while the Alpha variant was prevalent.(18-26) Studies from Qatar have
demonstrated high effectiveness against documented infection with Alpha and Beta ≥14 days after receiving the Pfizer-
BioNTech vaccine (90% and 75%, respectively) and the Moderna vaccine (100% and 96%, respectively); importantly, both
vaccines were 96%–100% effective against severe, critical, or fatal disease, regardless of strain.(27, 28) In three studies from
Canada, one demonstrated 79% effectiveness for mRNA vaccines against confirmed infection during a time when Alpha and
Gamma represented most infections, while another two demonstrated 84% and 88% effectiveness, respectively, against
symptomatic infection caused by Gamma/Beta.(29-31)

Individual studies specifically examining vaccine effectiveness against the Delta variant or conducted in the context of
substantial circulation of Delta are summarized in Table 1a and as follows. Studies from the United Kingdom have noted
effectiveness of the Pfizer-BioNTech vaccine against confirmed infection (79%) and symptomatic infection (88%), compared
with the Alpha variant (92% and 93%, respectively).(23, 25) A study from Canada demonstrated 87% effectiveness against
symptomatic illness caused by the Delta variant ≥7 days after receipt of the second dose of Pfizer-BioNTech vaccine,
compared with 89% for the Alpha variant.(32)Data from Qatar demonstrated 54% effectiveness against symptomatic illness
for the Pfizer-BioNTech vaccine compared with 85% for the Moderna vaccine.(33). Preliminary data from South Africa  
on the effectiveness of the Janssen vaccine showed 71% effectiveness against hospitalization when Delta variant was
predominant, compared to 67% when Beta was predominant. Data from Israel  also suggest decreased effectiveness of
vaccines against infection and illness caused by Delta. The variability in vaccine effectiveness estimates between countries
may in part reflect differences in study methodology, intervals used between vaccine doses, and timing of vaccine
effectiveness assessments. Of note, the United Kingdom and Canada used prolonged intervals of 12–16 weeks between
vaccine doses, which have been observed to induce higher immunogenicity and effectiveness (including in ages ≥80 years)
(34-37). The most recent estimates from Israel and Qatar represent time points >6 months after initiating respective national
vaccination campaigns and 2–5 months after prior assessments of vaccine effectiveness against the Alpha variant, with
                                Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 6 of 21


potential for waning immunity. Notably, in the United Kingdom, Canada, Qatar, South Africa, and Israel, vaccine effectiveness
against hospitalization related to Delta was >90% and comparable to that observed with Alpha for all vaccines currently
approved or authorized in the United States.(26, 32, 33)

Table 1a. Effectiveness of COVID-19 Vaccination Against SARS-CoV-2 Infection and Symptomatic Disease (Including Severe
Disease and Hospitalization) Caused by the Delta Variant


    Country        Population                                      Vaccine                Outcome             Vaccine
                                                                                                              Effectiveness*

    UK38           General population ≥16 years                    Pfizer-BioNTech        Symptomatic         88%1(85-90)
                                                                                          disease

    Canada32       General population ≥16 years                    Pfizer-BioNTech        Symptomatic         85%1(59-94)
                                                                                          disease

    UK             General population                              Pfizer-BioNTech        SARS-CoV-2          79%1(75-82)
    (Scotland)25                                                                          infection

    UK23           General population                              Pfizer-BioNTech        SARS-CoV-2          80%1(77-83)
                                                                                          infection

    United         Healthcare workers, first responders, and       Pfizer-BioNTech,       SARS-CoV-2          66%1(26-84)
    States39       other essential and frontline workers           Moderna, or Janssen    infection

    United         Health system members ≥12 years                 Pfizer-BioNTech        SARS-CoV-2          75%2(71-78)
    States40                                                                              infection

                                                                                          Hospitalization     93%2(84-96)

    Qatar33        General population ≥12 years                    Moderna                SARS-CoV-2          85%1(76-91)
                                                                                          infection

                                                                   Pfizer-BioNTech        SARS-CoV-2          54%1(44-61)
                                                                                          infection

                                                                   Moderna                Symptomatic         86%1(71-94)
                                                                                          disease

                                                                   Pfizer-BioNTech        Symptomatic         56%1(41-67)
                                                                                          disease

                                                                   Moderna                Severe, critical,   100%1(41-
                                                                                          or fatal disease    100)

                                                                   Pfizer-BioNTech        Severe, critical,   90%1(61-98)
                                                                                          or fatal disease

    UK26           Patients hospitalized following ED visit        Pfizer-BioNTech        Hospitalization     96%1(86-99)


*Only studies including estimates of vaccine effectiveness ≥7 days following a completed vaccination series of a COVID-19
vaccine currently approved or authorized for use in the United States are included here. For studies that examined variant-
specific vaccine effectiveness against multiple variants of SARS-CoV-2, only estimates for effectiveness against the Delta
variant are shown. The 95% confidence interval for each estimate of vaccine effectiveness is displayed in parentheses
following the estimate.

≥14 days after second dose
1
                            Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 7 of 21


≥7 days after second dose
2




In addition to preventing morbidity and mortality associated with COVID-19, currently approved or authorized vaccines also
demonstrate effectiveness against asymptomatic SARS-CoV-2 infection. However, most studies of asymptomatic infection
prevention were conducted in the context of circulation of different variants and the effectiveness of COVID-19 vaccines in
preventing asymptomatic infection differs by variant and vaccine. In addition, infections identified in such studies as
asymptomatic may simply have been identified prior to the infected person developing symptoms, i.e., these infections are
presymptomatic rather than asymptomatic. Asymptomatic people are also less likely to be tested for SARS-CoV-2 infection in
most settings and thus less likely to be captured in “real world” effectiveness studies.

Table 1b. Effectiveness of COVID-19 Vaccination Against Asymptomatic SARS-CoV-2 Infection When Different Variants
Predominated


    Country                 Population                  Vaccine                    Dominant              Vaccine
                                                                                   Variant(s)            Effectiveness*

    Israel 24               Healthcare workers          Pfizer-BioNTech            Alpha                 65%1(45-79)

    United States           General population ≥18      Pfizer-BioNTech or         Epsilon, Alpha        68%2(29-86)
    (California) 41         years                       Moderna

    United States42         Preprocedural adult         Pfizer-BioNTech or         Ancestral strain      80%3(56-91)
                            patients                    Moderna

    Qatar33                 General population ≥12      Moderna                    Delta                 80%4(54-93)
                            years

                                                        Pfizer-BioNTech            Delta                 36%4(11-54)

    Israel43                Healthcare workers          Pfizer-BioNTech            Alpha                 86%5(69-93)

    Israel21                General population ≥16      Pfizer-BioNTech            Alpha                 92%5(91-92)
                            years

    Israel19                General population ≥16      Pfizer-BioNTech            Ancestral strain,     90%5(83-94)
                            years                                                  Alpha


*The 95% confidence interval for each estimate of vaccine effectiveness is displayed in parentheses following the estimate.

1≥11 days after second dose
2≥15 days after second dose
3≥0 days after second dose

4≥14 days after second dose

5≥7 days after second dose




Vaccine immunogenicity and effectiveness in immunocompromised people

Vaccination is particularly important for people with immunocompromising conditions, who are at increased risk of severe
COVID-19 illness. However, current evidence suggests reduced protection from COVID-19 vaccines for many
immunocompromised persons. Recent studies in several countries found significantly lower vaccine effectiveness among
immunocompromised adults compared to those without immunocompromising conditions (44-46) (Table 2), although each
study defined the immunocompromised population differently. Studies in the United States and Israel have also found that
immunocompromised persons account for a high proportion (≥40%) of infections among fully vaccinated hospitalized
persons. (46, 47)

Compared with those who are not immunocompromised, reduced antibody response to a two-dose primary series of mRNA
COVID-19 vaccines has also been observed in specific groups of immunocompromised adults, including people receiving solid
organ transplants (48-54); some people with cancer, particularly hematologic cancers (55, 56); some people receiving
                               Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 8 of 21
  g         p      (      );       p   p              ,p          y           g           (     ,   );       p   p          g

hemodialysis for kidney disease (57, 58); and people taking certain immunosuppressive medications (51, 53, 54, 59). While
antibody measurement and threshold levels varied by study, a large proportion of immunocompromised persons overall had
a measurable immune response after a two-dose series of mRNA vaccine, although some remained seronegative. The
distribution of antibody response by immunocompromising condition in several recent studies  is summarized in Figure 1.

Emerging data suggest an additional COVID-19 vaccine dose in immunocompromised people, typically administered at least
28 days after completion of the primary series, increases antibody response: in small observational studies of solid organ
transplant recipients (60-63) or hemodialysis patients (64-66), 33%-54% of persons who had no detectable antibody response
to an initial two-dose mRNA vaccine series developed an antibody response to an additional dose of a COVID-19 vaccine. A
recently published randomized controlled trial demonstrated substantial increases in serologic immune response to a third
dose of Moderna’s mRNA vaccine compared with placebo among solid organ transplant recipients who previously received a
two-dose series of that vaccine.(67) While these studies evaluated serologic immune response to an additional vaccine dose,
the clinical impact of an additional dose on acquisition, severity, and infectiousness of infections in fully vaccinated
immunocompromised persons is not yet known.

Table 2. Effectiveness of COVID-19 Primary Series Vaccination Against SARS-CoV-2 Infection and Symptomatic Disease among
Immunocompromised Persons


 Country     Population                           Vaccine          Outcome             Dominant          Vaccine         Vaccine
                                                                                       Variant(s)        Effectiveness   Effectiveness
                                                                                                         in IC           in
                                                                                                         Population      Comparison
                                                                                                                         Population*

 United      Veterans ≥18 years taking            Pfizer-          SARS-CoV-2          Unknown           69%1(44-83)     No
 States45    immunosuppressive                    BioNTech or      infection                                             comparison
             medications for inflammatory         Moderna
             bowel disease

 United      Solid organ transplant               Pfizer-          SARS-CoV-2          Ancestral         81%2(50-95)     No
 States68    recipients                           BioNTech,        infection           strain,                           comparison
                                                  Moderna,                             Alpha
                                                  or Janssen

 Israel44    General population ≥16 years         Pfizer-          SARS-CoV-2          Ancestral         71%1(37-87)     90%(79-95)
                                                  BioNTech         infection           strain,
                                                                                       Alpha

                                                                   Symptomatic                           75%1(44-88)     94%(88-97)
                                                                   disease

 Qatar69     Kidney transplant recipients         Pfizer-          SARS CoV-2          Alpha,            47%2(0-74)      No
                                                  BioNTech or      infection           Beta                              comparison
                                                  Moderna

                                                                   Severe, critical,                     72%2(0-91)
                                                                   or fatal COVID-
                                                                   19 disease

 United      Hospitalized patients ≥18 years      Pfizer-          Hospitalization     Ancestral         59%2(12-81)     91%(86-95)
 States46                                         BioNTech or                          strain,
                                                  Moderna                              Alpha


IC: Immunocompromised

* In the Israeli study, the comparison is with overall vaccine effectiveness (i.e., vaccine effectiveness in the entire study
population, including those with immunocompromising conditions). In the U.S. study, the comparison is with vaccine
effectiveness among members of the study population without immunocompromising conditions.
                            Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 9 of 21


The 95% confidence interval for each estimate of vaccine effectiveness is displayed in parentheses following the estimate.

≥7 days after second dose
1

≥14 days after second dose
2




Figure 1:




*The studies displayed in Figure 1 represent the results of a literature review conducted by the Advisory Committee on
Immunization Practices’ COVID-19 Vaccines Work Group and are current as of July 21, 2021. Numerous additional studies of
antibody response to COVID-19 vaccination in various immunocompromised populations have been published since that date
and are not captured here.


Vaccine immunogenicity and effectiveness of heterologous (mixed) dosing regimens

Multiple small studies from Europe have examined the immunogenicity of a heterologous or ‘mixed’ series of COVID-19
vaccines. These studies found that receipt of a dose of AstraZeneca’s adenovirus vector vaccine followed by a dose of an
mRNA vaccine (most frequently Pfizer-BioNTech) induced a robust immune response (70-72) and was at least as
immunogenic as two doses of mRNA vaccines by most measures of immune response.(73-79) One study examined vaccine
effectiveness of this heterologous series and estimated an effectiveness of 88% against any SARS-CoV-2 infection two weeks
following the mRNA (second) dose.(80) Only one study examined a heterologous series in which the mRNA vaccine was the
priming (first) dose; this study found that a dose of Pfizer-BioNTech vaccine followed by a dose of AstraZeneca vaccine did not
achieve non-inferiority of immune response when compared with two doses of Pfizer-BioNTech.(81) A single study to date
examined heterologous dosing with a primary mRNA vaccine series followed by a dose of the Janssen adenovirus vector
COVID-19 vaccine in four subjects and noted substantially increased immune response against SARS-CoV-2 after the third
dose.(82)


Vaccine-induced neutralizing antibody activity

Sera from mRNA COVID-19 vaccine (both Pfizer-BioNTech and Moderna) recipients have demonstrated minimal to large
reductions in antibody neutralization activity against a variety of mutations, as reviewed in VIEW-Hub  . Two related
systematic reviews and meta-analyses have also been published (83, 84); however, these reviews do not include all available
neutralization studies of the Delta variant with sera from people who received mRNA vaccines or the Janssen vaccine.(85-96)
Across studies of VOCs, the greatest reductions were observed for Beta, followed by Gamma and Delta; reductions for Alpha
were minimal. The E484K/Q and L452R mutations alone or in combination with other mutations in the receptor binding
domain have been shown to account for the majority of the reduction in vaccine-induced neutralizing antibody activity for the
Beta, Gamma, and Delta variants.(97-103) Alpha and Iota variants with E484K mutations, which have been detected in the
United Kingdom, United States, and other countries, have shown further reductions in neutralization above Alpha and Iota
alone, respectively.(87, 97, 104-109) For two-dose COVID-19 vaccines, multiple studies have shown greater neutralization
against variants after the second dose (i.e. among fully vaccinated people) compared with after the first dose alone.(88, 91, 97,
98 110 118)
                            Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 10 of 21
98, 110-118)
Robust correlation has been demonstrated between vaccine efficacy and neutralizing antibody levels induced by different
vaccines.(119, 120) Based on evidence from clinical trials, the correlate of protection, or antibody threshold providing
protection against severe disease, has been estimated to be much lower than that required for protection against confirmed
infection.(120) However, in the absence of an accepted antibody threshold that correlates with protection, it is difficult to fully
predict how reduced neutralizing activity may affect COVID-19 vaccine effectiveness. Some variants may reduce neutralizing
antibody levels to near or below the protective threshold, resulting in lowered vaccine efficacy, increased infections in
vaccinated persons, and shortened duration of immunity, and others may not be significant.

Vaccine-induced cellular immunity

Several studies have assessed CD4+ and CD8+ T cell responses from Moderna or Pfizer-BioNTech vaccine recipients to the
ancestral SARS-CoV-2 strain compared with the Alpha, Beta, Gamma, and Epsilon variants; these studies observed modest or
no defects in cellular immune recognition of the variants.(112, 116, 121-126) Thus, cellular immunity may help limit disease
severity in infections caused by variants that partially escape neutralizing antibodies. Variations in the genes encoding human
leukocyte antigens have been observed to result in variation of the T cell response to specific SARS-CoV-2 variants, which may
impact different subpopulations differently based on genetic prevalence of these variations.(127-132) There are currently no
studies of vaccine-induced cellular immunity against the Delta variant.


Older adults and long-term care facility residents

Multiple studies have noted reduced vaccine effectiveness in older adults (≥60 years) (38, 133-135) or residents of long-term
care facilities, compared with general population estimates.(136-138) Compared with younger individuals, persons aged >80
years have been noted to have reduced T-cell responses, lower neutralizing antibody levels, and less potential antibody
diversity (somatic hypermutation), potentially giving this group increased risk for susceptibility to SARS-CoV-2 infection in
vaccinated people. (139) Two studies have observed poor antibody response to the Pfizer-BioNTech vaccine among nursing
home residents compared with staff (140, 141); one study noted 38% of nursing home residents had undetectable antibodies
to the Beta variant at 2–4 weeks after the second dose of Pfizer-BioNTech vaccine, compared with 12% with Moderna vaccine.
(140) Another study showed declining antibody levels among nursing home residents, with 72% of residents having
undetectable neutralizing antibody levels at 6 months post-vaccination with Pfizer-BioNTech.(142)


Duration of protection

Immunogenicity of COVID-19 vaccines has been demonstrated out to 6–8 months after vaccination.(86, 143) At 2–3 months
post vaccination, two studies have shown lower neutralizing titers, including against the Beta and Delta variants, for Janssen
(an adenovirus vector vaccine) compared with the mRNA vaccines.(144, 145) Two studies have shown a combined impact of
waning antibody levels and reduced neutralization of variants; six months after receiving the Moderna vaccine, neutralizing
antibody levels were reduced but sufficient to protect against the ancestral strain, while about 50% of people had
undetectable neutralization activity against Beta and Gamma compared with the ancestral strain.(146, 147) However, a small
study of people 8 months after receiving the Janssen vaccine had minimal decline in neutralizing titers against Beta, Gamma,
and Delta and there was evidence of expanded breadth of neutralizing antibody response against variants over this time
period, likely through B cell maturation.(86) More evidence is still needed in this area, including understanding potential
differences in the kinetics of immune response related to different vaccine platforms. One recent modeling study based on
immunogenicity data predicted that vaccine effectiveness against symptomatic infection caused by the Delta variant may
drop below 50% within the first year after vaccination for most current vaccines in use globally, while the majority are
protected from severe illness.(148)


Six-month clinical efficacy for the Pfizer-BioNTech vaccine shows an overall efficacy against infection of 91% and 97% efficacy
against severe illness.(149) However, a non-significant decrease of six percentage points was observed for every two months
≥7 days post-vaccination, from 96% at ≥7 days to <2 months, 90% at 2 to <4 months, and 84% at 4 to <6 months. Similar
results for the Moderna vaccine have not yet been published, but data from the manufacturer  cite 93% overall efficacy up
to 6 months.

Several recent studies have noted decreases over time in the effectiveness of COVID-19 vaccines against SARS-CoV-2
infection. A study of U.S. long-term care residents, who were among the first groups in the United States to be vaccinated,
found effectiveness of mRNA vaccination against infection declined from 75% in March–May 2021 to 53% in June–July 2021.
(150) A study of adults in one U.S. state found a decline in vaccine effectiveness against SARS-CoV-2 infection from 92% the
week of May 3, 2021 to 80% the week of July 19, 2021.(151) Two studies in large U.S. health systems examined mRNA vaccine
effectiveness longitudinally from December 2020 and January 2021 through July 2021 and August 2021 and noted marked
declines over this period (40, 152); similarly, a large population-based study in the UK identified decreases in effectiveness of
                             Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 11 of 21
                  p      (   ,    );       y,     g p p                     y

Pfizer-BioNTech vaccination over 4-5 months following the second dose.(153) Observed changes in vaccine effectiveness
against infection with SARS-CoV-2 may reflect reduced vaccine performance against the Delta variant, waning immunity from
primary vaccination, or other unmeasured confounders. In addition, as people at the highest risk of SARS-CoV-2 infection
were generally vaccinated first, observational studies of duration of immunity may be subject to confounding by risk status.
Importantly, data as of July 2021 confirm sustained high effectiveness of full mRNA vaccination against COVID-19
hospitalization, even up to 6 months post-vaccination.(151, 154)


A retrospective cohort study in a large healthcare system in Israel noted a 2.3-fold increased risk for infection among fully
vaccinated persons who were vaccinated with Pfizer-BioNTech in January vs. April 2021.(155) A similar study observed a
higher rate (2.4% v. 1.1%, OR=2.2) of infection in fully vaccinated persons who received the second Pfizer-BioNTech dose ≥5
months ago compared with those who received it <5 months ago, with higher magnitude of difference with increasing age.
(156)

Infections in fully vaccinated persons: clinical implications and transmission


As expected, because no vaccines is 100% effective, infections in fully vaccinated persons (e.g. breakthrough infections) have
been observed, albeit at much lower rates than infections among unvaccinated persons; vaccine effectiveness against severe
disease remains high. From January through June 2021, COVID-NET data from laboratory-confirmed COVID-19-associated
hospitalizations in adults ≥18 years of age for whom vaccination status is known showed 3% of hospitalizations occurred in
fully vaccinated persons. In general, symptoms and duration of illness in infections among fully vaccinated persons have been
attenuated compared with cases among unvaccinated people.(157) CDC conducts nationwide monitoring of infections in fully
vaccinated persons resulting in hospitalization or death. Among hospitalized or fatal cases reported to CDC as of August 30,
2021, 70% of hospitalized cases and 87% of fatal cases of COVID-19 in fully vaccinated persons were in persons aged 65 years
or older. Infections in fully vaccinated persons may be associated with lower antibody levels compared with those who
maintain protection, as shown in a study of fully vaccinated healthcare workers in Israel with infections caused by the Delta
variant.(158) However, infection in a fully vaccinated person may boost immunity; four weeks after an outbreak in a long-term
care facility, fully vaccinated residents who experienced SARS-CoV-2 infections were found to have significantly higher
antibody levels than vaccinated individuals who did not experience SARS-CoV-2 infections.(159)

The proportions of VOCs observed among cases in fully vaccinated persons has been similar to that observed in CDC’s
national genomic surveillance,(160) but interpretation of these data are challenging because of local variation and changes in
variant proportions over time. An Israeli study of VOC infections in adults fully vaccinated with Pfizer-BioNTech vaccine
compared with unvaccinated matched controls, during a time when Alpha was the dominant strain and Beta was detected in
<1% of all specimens, found a higher proportion of Beta in fully vaccinated cases (matched odds ratio = 8.0) and a higher
proportion of Alpha in partially vaccinated cases (matched odds ratio = 2.6), though small sample sizes, especially for Beta,
were noted as a limitation.(161) Results of a study from Maryland showed that variants with E484K substitutions (e.g., Beta,
Gamma) were associated with increased odds of SARS-CoV-2 infection (OR=2.0) in fully vaccinated persons and infection in
fully vaccinated persons associated with hospitalization (OR=2.6), while L452R substitutions (e.g., Delta) were not.(162)
However, a study from Houston, Texas observed that Delta caused a significantly higher rate of infections in fully vaccinated
people compared with infections from other variants, but noted that only 6.5% of all COVID-19 cases occurred in fully
vaccinated individuals(163); similar findings were noted in India.(96)

In studies conducted before the emergence of the Delta variant, data from multiple studies in different countries suggested
that people vaccinated with mRNA COVID-19 vaccines who develop COVID-19 generally have a lower viral load than
unvaccinated people.(157, 165-169) This observation may indicate reduced transmissibility, as viral load has been identified as
a key driver of transmission.(170) Studies from multiple countries found significantly reduced likelihood of transmission to
household contacts from people infected with SARS-CoV-2 who were previously vaccinated for COVID-19.(171-176) For the
Delta variant, early data indicate vaccinated and unvaccinated persons infected with Delta have similar levels of viral RNA and
culturable virus detected, indicating that some vaccinated people infected with the Delta variant of SARS-CoV-2 may be able to
transmit the virus to others.(163, 164, 177-180) However, other studies have shown a more rapid decline in viral RNA and
culturable virus in fully vaccinated people (96, 177, 180-182). One study observed that Delta infection in fully vaccinated
persons was associated with significantly less transmission to contacts than persons who were unvaccinated or partially
vaccinated.(181)

Together, these studies suggest that vaccinated people who become infected with Delta have potential to be less infectious
than infected unvaccinated people. However, more data are needed to understand how viral shedding and transmission from
fully vaccinated persons are affected by SARS-CoV-2 variants, time since vaccination, and other factors, particularly as
                            Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 12 of 21


transmission dynamics may vary based on the extent of exposure to the infected vaccinated person and the setting in which
the exposure occurs. Additional data collection and studies are underway to understand the extent and duration of
transmissibility of Delta variant SARS-CoV-2 in the United States and other countries.


Conclusions

COVID-19 vaccines currently approved or authorized in the United States have been shown to provide considerable
protection against severe disease and death caused by COVID-19. These findings, along with the early evidence for reduced
levels of viral mRNA and culturable virus in vaccinated people who acquire SARS-CoV-2 infection, suggest that any associated
transmission risk is substantially reduced in vaccinated people: even for Delta, evidence suggests fully vaccinated people who
become infected are infectious for shorter periods of time than unvaccinated people infected with Delta. While vaccine
effectiveness against emerging and other SARS-CoV-2 variants will continue to be assessed, available evidence suggests that
the COVID-19 vaccines approved or authorized in the United States offer substantial protection against hospitalization and
death from emerging variants, including the Delta variant. Data suggest lower vaccine effectiveness against laboratory-
confirmed illness and symptomatic disease caused by the Beta, Gamma, and Delta variants compared with the ancestral
strain and Alpha variant. Early data also find some decline in vaccine effectiveness against SARS-CoV-2 infection over time,
although in fall 2021, 9 months after the start of the U.S. COVID-19 vaccination program, vaccination remains highly protective
against hospitalization with COVID-19.


Evidence suggests the U.S. COVID-19 vaccination program has substantially reduced the burden of disease in the United
States by preventing serious illness in fully vaccinated people and interrupting chains of transmission. Vaccinated people can
still become infected and have the potential to spread the virus to others, although at much lower rates than unvaccinated
people. The risks of SARS-CoV-2 infection in fully vaccinated people are higher where community transmission of the virus is
widespread. Current efforts to maximize the proportion of the U.S. population that is fully vaccinated against COVID-19
remain critical to ending the COVID-19 pandemic.

*Note: This brief summarizes evidence related to vaccines approved or authorized for emergency use in the United States. In
specific circumstances, CDC guidance for fully vaccinated people can also be applied to COVID-19 vaccines that have been
listed for emergency use by the World Health Organization (e.g. AstraZeneca/Oxford) and to some vaccines used for U.S.
participants in COVID-19 vaccine trials.




Previous Updates

   Updates from Previous Content
                                                                                                                          
   As of July 27, 2021


     •   Data were added from studies published since the last update that demonstrate currently authorized mRNA
         vaccines provide protection against variants of concern, including the Delta strain that is now predominant in
         the United States. Vaccine effectiveness against hospitalization and death is high for all current SARS-CoV-2
         variants; emerging data suggest lower effectiveness against confirmed infection and symptomatic disease
         caused by the Beta, Gamma, and Delta variants compared with the ancestral strain and the Alpha variant.




  References

  Note: Preprints have not been peer-reviewed. They should not be regarded as conclusive, guide clinical practice/health-
  related behavior, or be reported in news media as established information.


    1. Lee G, Carr W, ACIP Evidence Based Recommendations Work Group. Updated Framework for Development of
       Evidence-Based Recommendations by the Advisory Committee on Immunization Practices. MMWR Morb Mortal
       Wkly Rep. 2018;67(45):1271-2.
    2. Centers for Disease Control and Prevention. SARS-CoV-2 Variant Classifications and Definitions [Available from:
                        Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 13 of 21
  . Ce te s o    sease Co t o a d e e t o . S S Co        a a t C ass cat o s a d e t o s [ a ab e                 o :
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/variant-surveillance/variant-info.html


 3. Corbett KS, Flynn B, Foulds KE, Francica JR, Boyoglu-Barnum S, Werner AP, et al. Evaluation of the mRNA-1273
    Vaccine against SARS-CoV-2 in Nonhuman Primates. N Engl J Med. 2020;383(16):1544-55.
 4. Mercado NB, Zahn R, Wegmann F, Loos C, Chandrashekar A, Yu J, et al. Single-shot Ad26 vaccine protects against
    SARS-CoV-2 in rhesus macaques. Nature. 2020;586(7830):583-8.
 5. Vogel AB, Kanevsky I, Che Y, Swanson KA, Muik A, Vormehr M, et al. BNT162b vaccines protect rhesus macaques
    from SARS-CoV-2. Nature. 2021.
 6. Baden LR, El Sahly HM, Essink B, Kotloff K, Frey S, Novak R, et al. Efficacy and Safety of the mRNA-1273 SARS-CoV-2
    Vaccine. N Engl J Med. 2021;384(5):403-16.
 7. Food and Drug Administration. Pfizer-BioNTech COVID-19 Vaccine. Vaccines and Related Biological Products
    Advisory Committee Briefing Document – Sponsor. https://www.fda.gov/media/144246/download  .
 8. Food and Drug Administration. Moderna COVID-19 Vaccine. Vaccines and Related Biological Products Advisory
    Committee December 17, 2020 Meeting Briefing Document- Sponsor.
    https://www.fda.gov/media/144452/download  .
 9. Food and Drug Administration. Moderna COVID-19 Vaccine. Vaccines and Related Biological Products Advisory
    Committee December 17, 2020 Meeting Briefing Document Addendum- Sponsor.
    https://www.fda.gov/media/144453/download  .
10. Food and Drug Administration. Janssen COVID-19 Vaccine. Vaccines and Related Biological Products Advisory
    Committee February 26, 2021 Meeting Briefing Document – Sponsor.
    https://www.fda.gov/media/146219/download  .
11. Food and Drug Administration. Janssen COVID-19 Vaccine. Vaccines and Related Biological Products Advisory
    Committee February 26, 2021 Meeting Briefing Document Addendum – Sponsor.
    https://www.fda.gov/media/146218/download  .
12. Polack FP, Thomas SJ, Kitchin N, Absalon J, Gurtman A, Lockhart S, et al. Safety and Efficacy of the BNT162b2 mRNA
    Covid-19 Vaccine. N Engl J Med. 2020;383(27):2603-15.
13. Food and Drug Administration. Emergency Use Authorization (EUA) Amendment for an Unapproved Product
    Review Memorandum. https://www.fda.gov/media/148542/download  .
14. Sadoff J, Gray G, Vandebosch A, Cardenas V, Shukarev G, Grinsztejn B, et al. Safety and Efficacy of Single-Dose
    Ad26.COV2.S Vaccine against Covid-19. N Engl J Med. 2021;384(23):2187-201.
15. Harder T, Koch J, Vygen-Bonnet S, Kulper-Schiek W, Pilic A, Reda S, et al. Efficacy and effectiveness of COVID-19
    vaccines against SARS-CoV-2 infection: interim results of a living systematic review, 1 January to 14 May 2021. Euro
    Surveill. 2021;26(28).
16. Kow CS, Hasan SS. Real-world effectiveness of BNT162b2 mRNA vaccine: a meta-analysis of large observational
    studies. Inflammopharmacology. 2021;29(4):1075-90.
17. Shapiro J, Dean NE, Madewell ZJ, Yang Y, Halloran ME, Longini I. Efficacy Estimates for Various COVID-19 Vaccines:
    What we Know from the Literature and Reports. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.05.20.21257461v2  .
18. Björk J, Inghammar M, Moghaddassi M, et al. Effectiveness of the BNT162b2 vaccine in preventing COVID-19 in the
    working age population – first results from a cohort study in Southern Sweden. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.04.20.21254636v1  .
19. Dagan N, Barda N, Kepten E, Miron O, Perchik S, Katz MA, et al. BNT162b2 mRNA Covid-19 Vaccine in a Nationwide
    Mass Vaccination Setting. N Engl J Med. 2021.
20. Goldberg Y, Mandel M, Woodbridge Y, et al. Protection of previous SARS-CoV-2 infection is similar to that of
    BNT162b2 vaccine protection: A three-month nationwide experience from Israel. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.04.20.21255670v1  .
21. Haas EJ, Angulo FJ, McLaughlin JM, Anis E, Singer SR, Khan F, et al. Impact and effectiveness of mRNA BNT162b2
    vaccine against SARS-CoV-2 infections and COVID-19 cases, hospitalisations, and deaths following a nationwide
    vaccination campaign in Israel: an observational study using national surveillance data. Lancet. 2021.
22. Hall VJ, Foulkes S, Saei A, Andrews N, Oguti B, Charlett A, et al. COVID-19 vaccine coverage in health-care workers
    in England and effectiveness of BNT162b2 mRNA vaccine against infection (SIREN): a prospective, multicentre,
    cohort study. Lancet. 2021;397(10286):1725-35.
23. Lopez Bernal J, Andrews N, Gower C, Gallagher E, Simmons R, Thelwall S, et al. Effectiveness of Covid-19 Vaccines
    against the B 1 617 2 (Delta) Variant N Engl J Med 2021
                        Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 14 of 21
   against the B.1.617.2 (Delta) Variant. N Engl J Med. 2021.



24. Regev-Yochay G, Amit S, Bergwerk M, et al. Decreased Infectivity Following BNT162b2 Vaccination: A prospective
    cohort study in Israel. The Lancet Regional Health – Europe. 2021;7(100150).
25. Sheikh A, McMenamin J, Taylor B, Robertson C, Public Health S, the EIIC. SARS-CoV-2 Delta VOC in Scotland:
    demographics, risk of hospital admission, and vaccine effectiveness. Lancet. 2021;397(10293):2461-2.
26. Stowe J, Andrews N, Gower C, et al. Effectiveness of COVID-19 vaccines against hospital admission with the Delta
    (B.1.617.2) variant. khubnet. 2021;https://khub.net/web/phe-national/public-
    library/-/document_library/v2WsRK3ZlEig/view/479607266  .
27. Chemaitelly H, Yassine HM, Benslimane FM, Al Khatib HA, Tang P, Hasan MR, et al. mRNA-1273 COVID-19 vaccine
    effectiveness against the B.1.1.7 and B.1.351 variants and severe COVID-19 disease in Qatar. Nat Med. 2021.
28. Abu-Raddad LJ, Chemaitelly H, Butt AA, National Study Group for C-V. Effectiveness of the BNT162b2 Covid-19
    Vaccine against the B.1.1.7 and B.1.351 Variants. N Engl J Med. 2021.
29. Chung H, He S, Nasreen S, et al. Effectiveness of BNT162b2 and mRNA-1273 COVID-19 vaccines against
    symptomatic SARS-CoV-2 infection and severe COVID-19 outcomes in Ontario, Canada. BMJ. 2021;Aug 20;
    374:n1943.
30. Nasreen S, Chung H, He S, et al. Effectiveness of COVID-19 vaccines against variants of concern in Ontario, Canada.
    medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.06.28.21259420v2  .
31. Yassi A, Grant JM, Lockhart K, et al. Infection control, occupational and public health measures including mRNA-
    based vaccination against SARS-CoV-2 infections to protect healthcare workers from variants of concern: a 14-
    month observational study using surveillance data. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.05.21.21257600v1  .
32. Nasreen S CH, He S, et al. Effectiveness of COVID-19 vaccines against variants of concern in Ontario, Canada.
    medRxiv. 2021;https://doi.org/10.1101/2021.06.28.21259420  .
33. Tang P, Hasan MR, Chemaitelly H, et al. BNT162b2 and mRNA-1273 COVID-19 vaccine effectiveness against the
    Delta (B.1.617.2) variant in Qatar. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.08.11.21261885v1  .
34. Amirthalingam G, Lopez Bernal J, Andrews NJ, et al. Higher serological responses and increased vaccine
    effectiveness demonstrate the value of extended vaccine schedules in combatting COVID-19 in England. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.26.21261140v1  .
35. Carazo S, Talbot D, Boulianne N, et al. Single-dose mRNA vaccine effectiveness against SARS-CoV-2 in healthcare
    workers extending 16 weeks post-vaccination: a test-negative design from Quebec, Canada. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.19.21260445v1  .
36. Flaxman A, Marchevsky N, Jenkin D, et al. Tolerability and Immunogenicity After a Late Second Dose or a Third
    Dose of ChAdOx1 nCoV-19 (AZD1222). Preprints with The Lancet. 2021;https://papers.ssrn.com/sol3/papers.cfm?
    abstract_id=3873839  .
37. Parry H, Bruton R, Stephens C, Amirthalingam G, Hallis B, Otter A, et al. Extended interval BNT162b2 vaccination
    enhances peak antibody generation in older people. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.05.15.21257017v1  .
38. Lopez Bernal J, Andrews N, Gower C, Robertson C, Stowe J, Tessier E, et al. Effectiveness of the Pfizer-BioNTech and
    Oxford-AstraZeneca vaccines on covid-19 related symptoms, hospital admissions, and mortality in older adults in
    England: test negative case-control study. BMJ. 2021;373:n1088.
39. Fowlkes A, Gaglani M, Groover K, et al. Effectiveness of COVID-19 Vaccines in Preventing SARS-CoV-2 Infection
    Among Frontline Workers Before and During B.1.617.2 (Delta) Variant Predominance — Eight U.S. Locations,
    December 2020–August 2021. MMWR Morb Mortal Wkly Rep. 2021;ePub: 24 August 2021. DOI:
    http://dx.doi.org/10.15585/mmwr.mm7034e4http://dx.doi.org/10.15585/mmwr.mm7034e4  .
40. Tartof SY, Slezak JM, Fischer H, et al. Six-Month Effectiveness of BNT162B2 mRNA COVID-19 Vaccine in a Large US
    Integrated Health System: A Retrospective Cohort Study. Preprints with The Lancet.
    2021;https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3909743  .
41. Andrejko K, Pry J, Myers JF, et al. Early evidence of COVID-19 vaccine effectiveness within the general population of
    California. MedRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.04.08.21255135v2  .
42. Tande AJ, Pollock BD, Shah ND, Farrugia G, Virk A, Swift M, et al. Impact of the COVID-19 Vaccine on Asymptomatic
    Infection Among Patients Undergoing Pre-Procedural COVID-19 Molecular Screening. Clin Infect Dis. 2021.
43. Angel Y, Spitzer A, Henig O, et al. Association Between Vaccination With BNT162b2 and Incidence of Symptomatic
                        Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 15 of 21
     g    , p    ,     g ,                                                                      y p
   and Asymptomatic SARS-CoV-2 Infections Among Health Care Workers. JAMA. 2021;325(24):2457-2465.


44. Chodick G, Tene L, Rotem RS, Patalon T, Gazit S, Ben-Tov A, et al. The effectiveness of the two-dose BNT162b2
    vaccine: analysis of real-world data. Clin Infect Dis. 2021.
45. Khan N, Mahmud N. Effectiveness of SARS-CoV-2 Vaccination in a Veterans Affairs Cohort of Patients With
    Inflammatory Bowel Disease With Diverse Exposure to Immunosuppressive Medications. Gastroenterology.
    2021;161(3):827-36.
46. Tenforde MW, Patel MM, Ginde AA, et al. Effectiveness of SARS-CoV-2 mRNA Vaccines for Preventing Covid-19
    Hospitalizations in the United States. medRxiv. 2021;https://doi.org/10.1101/2021.07.08.21259776 
47. Brosh-Nissimov T, Orenbuch-Harroch E, Chowers M, Elbaz M, Nesher L, Stein M, et al. BNT162b2 vaccine
    breakthrough: clinical characteristics of 152 fully vaccinated hospitalized COVID-19 patients in Israel. Clin Microbiol
    Infect. 2021.
48. Boyarsky BJ, Chiang TP, Ou MT, Werbel WA, Massie AB, Segev DL, et al. Antibody Response to the Janssen COVID-
    19 Vaccine in Solid Organ Transplant Recipients. Transplantation. 2021;105(8):e82-e3.
49. Boyarsky BJ, Werbel WA, Avery RK, Tobian AAR, Massie AB, Segev DL, et al. Antibody Response to 2-Dose SARS-
    CoV-2 mRNA Vaccine Series in Solid Organ Transplant Recipients. JAMA. 2021.
50. Chavarot N, Ouedrani A, Olivier M, et al. Poor Anti-SARS-CoV-2 Humoral and T-cell Responses After 2 Injections of
    mRNA Vaccine in Kidney Transplant Recipients Treated with Belatacept. Transplantation. 2021;105(9):e94-e5.
51. Grupper A, Rabinowich L, Schwartz D, Schwartz IF, Ben-Yehoyada M, Shashar M, et al. Reduced humoral response
    to mRNA SARS-CoV-2 BNT162b2 vaccine in kidney transplant recipients without prior exposure to the virus. Am J
    Transplant. 2021.
52. Itzhaki Ben Zadok O, Shaul AA, Ben-Avraham B, Yaari V, Ben Zvi H, Shostak Y, et al. Immunogenicity of the
    BNT162b2 mRNA vaccine in heart transplant recipients – a prospective cohort study. Eur J Heart Fail. 2021.
53. Rabinowich L, Grupper A, Baruch R, et al. Low immunogenicity to SARS-CoV-2 vaccination among liver transplant
    recipients. J Hepatol. 2021;75:435-8.
54. Rozen-Zvi B, Yahav D, Agur T, Zingerman B, Ben-Zvi H, Atamna A, et al. Antibody response to mRNA SARS-CoV-2
    vaccine among kidney transplant recipients – Prospective cohort study. Clin Microbiol Infect. 2021.
55. Herishanu Y, Avivi I, Aharon A, Shefer G, Levi S, Bronstein Y, et al. Efficacy of the BNT162b2 mRNA COVID-19
    Vaccine in Patients with Chronic Lymphocytic Leukemia. Blood. 2021.
56. Monin L, Laing AG, Munoz-Ruiz M, McKenzie DR, Del Molino Del Barrio I, Alaguthurai T, et al. Safety and
    immunogenicity of one versus two doses of the COVID-19 vaccine BNT162b2 for patients with cancer: interim
    analysis of a prospective observational study. Lancet Oncol. 2021.
57. Broseta JJ, Rodriguez-Espinosa D, Rodriguez N, Mosquera MDM, Marcos MA, Egri N, et al. Humoral and Cellular
    Responses to mRNA-1273 and BNT162b2 SARS-CoV-2 Vaccines Administered to Hemodialysis Patients. Am J
    Kidney Dis. 2021.
58. Simon B, Rubey H, Treipl A, et al. Hemodialysis Patients Show a Highly Diminished Antibody Response after COVID-
    19 mRNA Vaccination Compared to Healthy Controls. Nephrol Dial Transplant. 2021:1-8.
59. Boyarsky BJ, Ruddy JA, Connolly CM, Ou MT, Werbel WA, Garonzik-Wang JM, et al. Antibody response to a single
    dose of SARS-CoV-2 mRNA vaccine in patients with rheumatic and musculoskeletal diseases. Ann Rheum Dis.
    2021.
60. Charmetant X, Espi M, Benotmane I, et al. Comparison of infected and vaccinated transplant recipients highlights
    the role of Tfh and neutralizing IgG in COVID-19 protection. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.22.21260852v1  .
61. Kamar N, Abravanel F, Marion O, Couat C, Izopet J, Del Bello A. Three Doses of an mRNA Covid-19 Vaccine in Solid-
    Organ Transplant Recipients. N Engl J Med. 2021;385(7):661-2.
62. Schrezenmeier E, Rincon-Arevalo H, Stefanski AL, et al. B and T cell responses after a third dose of SARS-CoV-2
    vaccine in Kidney Transplant Recipients. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.08.12.21261966v2.full  .
63. Werbel WA, Boyarsky BJ, Ou MT, Massie AB, Tobian AAR, Garonzik-Wang JM, et al. Safety and Immunogenicity of a
    Third Dose of SARS-CoV-2 Vaccine in Solid Organ Transplant Recipients: A Case Series. Ann Intern Med. 2021.
64. Ducloux D, Colladant M, Chabannes M, Yannaraki M, Courivaud C. Humoral response after 3 doses of the
    BNT162b2 mRNA COVID-19 vaccine in patients on hemodialysis. Kidney Int. 2021;100(3):702-4.
65. Espi M, Charmetant X, Barba T, et al. Justification, safety, and efficacy of a third dose of mRNA vaccine in
       i         h    di l i      i                   i    b       i    l   d       dR i
                        Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 16 of 21
   maintenance hemodialysis patients: a prospective observational study. medRxiv.
   2021;https://www.medrxiv.org/content/10.1101/2021.07.02.21259913v1  .

66. Longlune N, Nogier MB, Miedouge M, Gabilan C, Cartou C, Seigneuric B, et al. High immunogenicity of a messenger
    RNA based vaccine against SARS-CoV-2 in chronic dialysis patients. Nephrol Dial Transplant. 2021.
67. Hall VG, Ferreira VH, Ku T, Ierullo M, Majchrzak-Kita B, Chaparro C, et al. Randomized Trial of a Third Dose of
    mRNA-1273 Vaccine in Transplant Recipients. N Engl J Med. 2021.
68. Aslam S, Adler E, Mekeel K, Little SJ. Clinical effectiveness of COVID-19 vaccination in solid organ transplant
    recipients. Transpl Infect Dis. 2021:e13705.
69. Chemaitelly H, AlMukdad S, Joy JP, et al. SARS-CoV-2 vaccine effectiveness in immunosuppressed kidney transplant
    recipients. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.07.21261578v1.full  .
70. Behrens GM, Cossmann A, Stankov MV, Nehlmeier I, Kempf A, Hoffmann M, et al. SARS-CoV-2 delta variant
    neutralisation after heterologous ChAdOx1-S/BNT162b2 vaccination. Lancet. 2021.
71. Borobia AM, Carcas AJ, Perez-Olmeda M, Castano L, Bertran MJ, Garcia-Perez J, et al. Immunogenicity and
    reactogenicity of BNT162b2 booster in ChAdOx1-S-primed participants (CombiVacS): a multicentre, open-label,
    randomised, controlled, phase 2 trial. Lancet. 2021;398(10295):121-30.
72. Normark J, Vikstrom L, Gwon YD, Persson IL, Edin A, Bjorsell T, et al. Heterologous ChAdOx1 nCoV-19 and mRNA-
    1273 Vaccination. N Engl J Med. 2021.
73. Rose R, Neumann, F., Grobe, O., et al. Heterologous immunisation with vector vaccine as prime followed by mRNA
    vaccine as boost leads to humoral immune response against SARS-CoV-2, which is comparable to that according
    to a homologous mRNA vaccination scheme. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.09.21260251v1  .
74. Groß R, Zanoni M, Seidel A, et al. Heterologous ChAdOx1 nCoV-19 and BNT162b2 prime-boost vaccination elicits
    potent neutralizing antibody responses and T cell reactivity. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.05.30.21257971v2  .
75. Schmidt T, Klemis V, Schub D, Mihm J, Hielscher F, Marx S, et al. Immunogenicity and reactogenicity of
    heterologous ChAdOx1 nCoV-19/mRNA vaccination. Nat Med. 2021.
76. Hillus D, Schwarz T, Tober-Lau P, Vanshylla K, Hastor H, Thibeault C, et al. Safety, reactogenicity, and
    immunogenicity of homologous and heterologous prime-boost immunisation with ChAdOx1 nCoV-19 and
    BNT162b2: a prospective cohort study. Lancet Respir Med. 2021.
77. Tenbusch M, Schumacher S, Vogel E, Priller A, Held J, Steininger P, et al. Heterologous prime-boost vaccination with
    ChAdOx1 nCoV-19 and BNT162b2. Lancet Infect Dis. 2021.
78. Barros-Martins J, Hammerschmidt SI, Cossmann A, Odak I, Stankov MV, Morillas Ramos G, et al. Immune
    responses against SARS-CoV-2 variants after heterologous and homologous ChAdOx1 nCoV-19/BNT162b2
    vaccination. Nat Med. 2021.
79. Brehm TT, Thompson M, Ullrich F, et al. Low SARS-CoV-2 infection rate and high vaccine-induced immunity among
    German healthcare workers at the end of the third wave of the COVID-19 pandemic. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.08.02.21260667v1  .
80. Gram MA, Nielsen J, Schelde AB, et al. Vaccine effectiveness when combining the ChAdOx1 vaccine as the first
    dose with an mRNA COVID-19 vaccine as the second dose. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.26.21261130v1  .
81. Liu X, Shaw RH, Stuart ASV, Greenland M, Aley PK, Andrews NJ, et al. Safety and immunogenicity of heterologous
    versus homologous prime-boost schedules with an adenoviral vectored and mRNA COVID-19 vaccine (Com-COV):
    a single-blind, randomised, non-inferiority trial. Lancet. 2021.
82. Iketani S, Liu L, Nair MS, et al. A third COVID-19 vaccine shot markedly boosts neutralizing antibody potency and
    breadth. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.11.21261670v1  .
83. Chen X, Chen Z, Azman AS, et al. Comprehensive mapping of neutralizing antibodies against SARS-CoV-2 variants
    induced by natural infection or vaccination. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.05.03.21256506v1  .
84. Noori M, Nejadghaderi SA, Arshi S, Carson-Chahhoud K, Ansarin K, Kolahi AA, et al. Potency of BNT162b2 and
    mRNA-1273 vaccine-induced neutralizing antibodies against severe acute respiratory syndrome-CoV-2 variants of
    concern: A systematic review of in vitro studies. Rev Med Virol. 2021:e2277.
85. Arora P, Kempf A, Nehlmier I, et al. Increased lung cell entry of B.1.617.2 and evasion of antibodies induced by
    infection and BNT162b2 vaccination. bioRxiv. 2021;https://www.biorxiv.org/content/10.1101/2021.06.23.449568v1
      .
                         Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 17 of 21


 86. Barouch DH, Stephenson KE, Sadoff J, et al. Durable Humoral and Cellular Immune Responses Following
     Ad26.COV2.S Vaccination for COVID-19. medRxiv.
    2021;https://www.medrxiv.org/content/10.1101/2021.07.05.21259918v1  .
 87. Choi A, Koch M, Wu K, et al. Serum Neutralizing Activity of mRNA-1273 against SARS-CoV-2 Variants. bioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.06.28.449914v1  .
 88. Davis C, Logan N, Tyson G, et al. Reduced neutralisation of the Delta (B.1.617.2) SARS-CoV-2 variant of concern
     following vaccination. MedRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.06.23.21259327v1  .
 89. Edara VV, Pinsky BA, Suthar MS, Lai L, Davis-Gardner ME, Floyd K, et al. Infection and Vaccine-Induced Neutralizing-
     Antibody Responses to the SARS-CoV-2 B.1.617 Variants. N Engl J Med. 2021.
 90. Jongeneelen M, Kaszas K, Veldman D, et al. Ad26.COV2.S elicited neutralizing activity against Delta and other SARS-
     CoV-2 variants of concern. bioRxiv. 2021;https://www.biorxiv.org/content/10.1101/2021.07.01.450707v1  .
 91. Liu C, Ginn HM, Dejnirattisai W, Supasa P, Wang B, Tuekprakhon A, et al. Reduced neutralization of SARS-CoV-2
     B.1.617 by vaccine and convalescent serum. Cell. 2021.
 92. Liu J, Liu Y, Xia H, Zou J, Weaver SC, Swanson KA, et al. BNT162b2-elicited neutralization of B.1.617 and other SARS-
     CoV-2 variants. Nature. 2021.
 93. Lustig Y, Zuckerman N, Nemet I, Atari N, Kliker L, Regev-Yochay G, et al. Neutralising capacity against Delta
     (B.1.617.2) and other variants of concern following Comirnaty (BNT162b2, BioNTech/Pfizer) vaccination in health
     care workers, Israel. Euro Surveill. 2021;26(26).
 94. Planas D, Veyer D, Baidaliuk A, Staropoli I, Guivel-Benhassine F, Rajah MM, et al. Reduced sensitivity of SARS-CoV-2
     variant Delta to antibody neutralization. Nature. 2021;596(7871):276-80.
 95. Wall EC, Wu M, Harvey R, Kelly G, Warchal S, Sawyer C, et al. Neutralising antibody activity against SARS-CoV-2
     VOCs B.1.617.2 and B.1.351 by BNT162b2 vaccination. Lancet. 2021;397(10292):2331-3.
 96. Mlcochova P KS, Dhar MS, et al. . SARS-CoV-2 B.1.617.2 Delta variant emergence and vaccine breakthrough.
     Research Square. 2021 https://www.researchsquare.com/article/rs-637724/v1  .
 97. Collier DA, De Marco A, Ferreira I, Meng B, Datir R, Walls AC, et al. Sensitivity of SARS-CoV-2 B.1.1.7 to mRNA
     vaccine-elicited antibodies. Nature. 2021.
 98. Garcia-Beltran WF, Lam EC, St Denis K, Nitido AD, Garcia ZH, Hauser BM, et al. Multiple SARS-CoV-2 variants escape
     neutralization by vaccine-induced humoral immunity. Cell. 2021.
 99. Jangra S, Ye C, Rathnasinghe R, Stadlbauer D, Personalized Virology Initiative study g, Krammer F, et al. SARS-CoV-2
     spike E484K mutation reduces antibody neutralisation. Lancet Microbe. 2021.
100. Lucas C, Vogels CBF, Yildirim I, et al. Impact of circulating SARS-CoV-2 variants on mRNA vaccine-induced immunity
     in uninfected and previously infected individuals. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.14.21260307v1  .
101. Tada T, Dcosta BM, Samanovic MI, Herati RS, Cornelius A, Zhou H, et al. Convalescent-Phase Sera and Vaccine-
     Elicited Antibodies Largely Maintain Neutralizing Titer against Global SARS-CoV-2 Variant Spikes. mBio.
     2021;12(3):e0069621.
102. Tada T, Zhou H, Dcosta BM, et al. SARS-CoV-2 Lambda Variant Remains Susceptible to Neutralization by mRNA
     Vaccine-elicited Antibodies and Convalescent Serum. BioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.07.02.450959v1  .
103. Wang P, Nair MS, Liu L, Iketani S, Luo Y, Guo Y, et al. Antibody Resistance of SARS-CoV-2 Variants B.1.351 and
     B.1.1.7. Nature. 2021.
104. Annavajhala MK, Mohri H, Zucker JE, Sheng Z, Wang P, Gomez-Simmonds A, et al. A Novel SARS-CoV-2 Variant of
     Concern, B.1.526, Identified in New York. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.02.23.21252259v4  .
105. Carreno JM, Alshammary H, Singh G, et al. Reduced neutralizing activity of post-SARS-CoV-2 vaccination serum
     against variants B.1.617.2, B.1.351, B.1.1.7+E484K and a sub-variant of C.37. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.21.21260961v1  .
106. Liu Y, Liu J, Xia H, Zhang X, Zou J, Fontes-Garfias CR, et al. BNT162b2-Elicited Neutralization against New SARS-CoV-
     2 Spike Variants. N Engl J Med. 2021.
107. West AP WJ, Wang JC, et al. Detection and characterization of the SARS-CoV-2 lineage B.1.526 in New York. bioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.02.14.431043v3  .
108. Wu K, Werner AP, Koch M, Choi A, Narayanan E, Stewart-Jones GBE, et al. Serum Neutralizing Activity Elicited by
     mRNA-1273 Vaccine. N Engl J Med. 2021.
                          Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 18 of 21

109. Zhou H, Dcosta B, Samanovic M, et al. B.1.526 SARS-CoV-2 variants identified in New York City are neutralized by
     vaccine-elicited and therapeutic monoclonal antibodies. bioRxiv.

     2021;https://www.biorxiv.org/content/10.1101/2021.03.24.436620v1.full.pdf   .
110. Alenquer M, Ferreira F, Lousa D, et al. Amino acids 484 and 494 of SARS-CoV-2 spike are hotspots of immune
     evasion affecting antibody but not ACE2 binding. bioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.04.22.441007v2  .
111. Becker M, Dulovic A, Junker D, Ruetalo N, Kaiser PD, Pinilla YT, et al. Immune response to SARS-CoV-2 variants of
     concern in vaccinated individuals. Nat Commun. 2021;12(1):3109.
112. Geers D, Shamier MC, Bogers S, den Hartog G, Gommers L, Nieuwkoop NN, et al. SARS-CoV-2 variants of concern
     partially escape humoral but not T-cell responses in COVID-19 convalescent donors and vaccinees. Sci Immunol.
     2021;6(59).
113. Marot S, Malet I, Leducq V, Abdi B, Teyssou E, Soulie C, et al. Neutralization heterogeneity of United Kingdom and
     South-African SARS-CoV-2 variants in BNT162b2-vaccinated or convalescent COVID-19 healthcare workers. Clin
     Infect Dis. 2021.
114. Planas D, Bruel T, Grzelak L, Guivel-Benhassine F, Staropoli I, Porrot F, et al. Sensitivity of infectious SARS-CoV-2
     B.1.1.7 and B.1.351 variants to neutralizing antibodies. Nat Med. 2021;27(5):917-24.
115. Shen X, Tang H, McDanal C, Wagh K, Fischer W, Theiler J, et al. SARS-CoV-2 variant B.1.1.7 is susceptible to
     neutralizing antibodies elicited by ancestral spike vaccines. Cell Host Microbe. 2021.
116. Skelly D, Harding A, Gilbert-Jaramillo J, et al. Two doses of SARS-CoV-2 vaccination induce robust immune
     responses to emerging SARS-CoV-2 variants of concern. Nature Communications. 2021;12(5061):1-12.
117. Stamatatos L, Czartoski J, Wan YH, Homad LJ, Rubin V, Glantz H, et al. mRNA vaccination boosts cross-variant
     neutralizing antibodies elicited by SARS-CoV-2 infection. Science. 2021.
118. Supasa P, Zhou D, Dejnirattisai W, Liu C, Mentzer AJ, Ginn HM, et al. Reduced neutralization of SARS-CoV-2 B.1.1.7
     variant by convalescent and vaccine sera. Cell. 2021.
119. Earle KA, Ambrosino DM, Fiore-Gartland A, Goldblatt D, Gilbert PB, Siber GR, et al. Evidence for antibody as a
     protective correlate for COVID-19 vaccines. Vaccine. 2021;39(32):4423-8.
120. Khoury DS, Cromer D, Reynaldi A, Schlub TE, Wheatley AK, Juno JA, et al. Neutralizing antibody levels are highly
     predictive of immune protection from symptomatic SARS-CoV-2 infection. Nat Med. 2021;27(7):1205-11.
121. Gallagher KME, Leick MB, Larson RC, Berger TR, Katsis K, Yam JY, et al. SARS -CoV-2 T-cell immunity to variants of
     concern following vaccination. bioRxiv. 2021.
122. Lilleri D, Vassaniti I, Bergami F, et al. SARS-CoV-2 mRNA vaccine BNT162b2 elicited a robust humoral and cellular
     response against SARS-CoV-2 variants. Research Square. 2021;https://www.researchsquare.com/article/rs-
     396284/v1  .
123. Neidleman J, Luo X, McGregor M, et al. mRNA vaccine-induced SARS-CoV-2-specific T cells recognize B.1.1.7 and
     B.1.351 variants but differ in longevity and homing properties depending on prior infection status. bioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.05.12.443888v2  .
124. Stankov MV, Cossmann A, Bonifacius A, Dopfer-Jablonka A, Ramos GM, Godecke N, et al. Humoral and cellular
     immune responses against SARS-CoV-2 variants and human coronaviruses after single BNT162b2 vaccination. Clin
     Infect Dis. 2021:1-9.
125. Tarke A, Sidney J, Methot N, et al. Impact of SARS-CoV-2 variants on the total CD4+ and CD8+ T cell reactivity in
     infected or vaccinated individuals. Cell Reports Medicine. 2021;2(7):1-12.
126. Woldemeskel BA, Garliss CC, Blankson JN. SARS-CoV-2 mRNA vaccines induce broad CD4+ T cell responses that
     recognize SARS-CoV-2 variants and HCoV-NL63. J Clin Invest. 2021;131(10).
127. Motozono C, Toyoda M, Zahradnik J, et al. An emerging SARS-CoV-2 mutant evading cellular immunity and
     increasing viral infectivity. bioRxiv. 2021;https://www.biorxiv.org/content/10.1101/2021.04.02.438288v1  .
128. Pretti MAM, Galvani RG, Farias AS, et al. New SARS-CoV-2 lineages could evade CD8+ T-cells response. bioRxiv.
     2021;https://www.biorxiv.org/content/10.1101/2021.03.09.434584v2  .
129. Reynolds CJ, Pade C, Gibbons JM, Butler DK, Otter AD, Menacho K, et al. Prior SARS-CoV-2 infection rescues B and T
     cell responses to variants after first vaccine dose. Science. 2021.
130. Dolton G, Rius C, Hasan MS, et al. Emergence of immune escape at dominant SARS-CoV-2 killer T-cell epitope.
     medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.06.21.21259010v2  .
131. Agerer B, Koblischke M, Gudipati V, Montano-Gutierrez LF, Smyth M, Popa A, et al. SARS-CoV-2 mutations in MHC-I-
     restricted epitopes evade CD8(+) T cell responses. Sci Immunol. 2021;6(57).
                         Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 19 of 21

132. Buckley PR, Lee CH, Pinho MP, et al. HLA-dependent variation in SARS-CoV-2 CD8+ T cell cross-reactivity with
     human coronaviruses. bioRxiv. 2021;https://www.biorxiv.org/content/10.1101/2021.07.17.452778v1  .

133. Aran D. Estimating real-world COVID-19 vaccine effectiveness in Israel using aggregated counts. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.02.05.21251139v3  .
134. Gomes D, Beyerlein A, Katz K, et al. Is the BioNTech-Pfizer COVID-19 vaccination effective in elderly populations?
     Results from population data from Bavaria, Germany. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.08.19.21262266v1  .
135. Mason T, Whitston M, Hodgson J, et al. Effects of BNT162b2 mRNA vaccine on Covid-19 infection and
     hospitalisation among older people: matched case control study for England. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.04.19.21255461v1  .
136. Cavanaugh AM, Fortier S, Lewis P, Arora V, Johnson M, George K, et al. COVID-19 Outbreak Associated with a SARS-
     CoV-2 R.1 Lineage Variant in a Skilled Nursing Facility After Vaccination Program – Kentucky, March 2021. MMWR
     Morb Mortal Wkly Rep. 2021;70(17):639-43.
137. Emborg H, Valentiner-Branth P, Schelde AB, et al. Vaccine effectiveness of the BNT162b2 mRNA COVID-19 vaccine
     against RT-PCR confirmed SARS-CoV-2 infections, hospitalisations and mortality in prioritised risk groups. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.05.27.21257583v1  .
138. Moustsen-Helms I, Emborg HD, Nielsen J, et al. Vaccine effectiveness after 1st and 2nd dose of the BNT162b2
     mRNA Covid-19 Vaccine in long-term care facility residents and healthcare workers – a Danish cohort study
     medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.03.08.21252200v1(March  24, 2021).
139. Collier DA, Ferreira I, Kotagiri P, Datir RP, Lim EY, Touizer E, et al. Age-related immune response heterogeneity to
     SARS-CoV-2 vaccine BNT162b2. Nature. 2021;596(7872):417-22.
140. Abe KT, Hu Q, Mozafarihashjin M, et al. Neutralizing antibody responses to SARS-CoV-2 variants in vaccinated
     Ontario long-term care home residents and workers. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.08.06.21261721v1.full.pdf   .
141. Pannus P, Neven, K.Y., De Craeye, S., et al. Poor antibody response to BioNTech/Pfizer COVID-19 vaccination in
     SARS-CoV-2 naïve residents of nursing homes. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.06.08.21258366v1  .
142. Canaday DH, Oyebanji OA, Keresztesy D, et al. Significant reduction in humoral immunity among healthcare
     workers and nursing home residents 6 months after COVID-19 BNT162b2 mRNA vaccination. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.08.15.21262067v1.full.pdf   .
143. Doria-Rose N, Suthar MS, Makowski M, O’Connell S, McDermott AB, Flach B, et al. Antibody Persistence through 6
     Months after the Second Dose of mRNA-1273 Vaccine for Covid-19. N Engl J Med. 2021;384(23):2259-61.
144. Tada T, Zhou H, Samanovic M, et al. Comparison of Neutralizing Antibody Titers Elicited by mRNA and Adenoviral
     Vector Vaccine against SARS-CoV-2 Variants. bioRxiv. 2021;https://doi.org/10.1101/2021.07.19.452771 
145. Naranbhai V, Garcia-Beltran, W.F., Berrios Mairena, C., et al. . Immunogenicity of mRNA-1273, BNT162b2 and
     Ad26.COV2.S COVID-19 vaccines. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.18.21260732v1  .
146. Pegu A, O’Connell S, Schmidt SD, O’Dell S, Talana CA, Lai L, et al. Durability of mRNA-1273 vaccine-induced
     antibodies against SARS-CoV-2 variants. Science. 2021.
147. Wu K, Choi A, Koch M, et al. Preliminary Analysis of Safety and Immunogenicity of a SARS-CoV-2 Variant Vaccine
     Booster. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.05.05.21256716v1  .
148. Cromer D, Steain M, Reynaldi A, et al. SARS-CoV-2 variants: levels of neutralisation required for protective
     immunity. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.11.21261876v1  .
149. Thomas SJ, Moreira ED, Kitchin N, et al. Six Month Safety and Efficacy of the BNT162b2 mRNA COVID-19 Vaccine.
     medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.07.28.21261159v1  .
150. Nanduri S, Pilishvili T, Derado G, et al. Effectiveness of Pfizer-BioNTech and Moderna Vaccines in Preventing SARS-
     CoV-2 Infection Among Nursing Home Residents Before and During Widespread Circulation of the SARS-CoV-2
     B.1.617.2 (Delta) Variant — National Healthcare Safety Network, March 1–August 1, 2021. MMWR Morb Mortal
     Wkly Rep. 2021;ePub: 18 August 2021. DOI: http://dx.doi.org/10.15585/mmwr.mm7034e3  .
151. Rosenberg ES, Holtgrave DR, Dorabawila V, et al. New COVID-19 Cases and Hospitalizations Among Adults, by
     Vaccination Status — New York, May 3–July 25, 2021. MMWR Morb Mortal Wkly Rep. 2021;ePub: 18 August 2021.
     DOI: http://dx.doi.org/10.15585/mmwr.mm7034e1  .
152. Puranik A, Lenehan PJ, Silvert E, et al. Comparison of two highly-effective mRNA vaccines for COVID-19 during
     periods of Alpha and Delta variant prevalence. medRxiv.
                          Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 20 of 21
     p            p                  p
     2021;https://www.medrxiv.org/content/10.1101/2021.08.06.21261707v3  .


153. Pouwels KB, Pritchard E, Matthews PC, et al. Impact of Delta on viral burden and vaccine effectiveness against new
     SARS-CoV-2 infections in the UK. 2021;https://www.ndm.ox.ac.uk/files/coronavirus/covid-19-infection-
     survey/finalfinalcombinedve20210816.pdf   .
154. Tendforde MW, Self WH, Naioti EA, et al. Sustained Effectiveness of Pfizer-BioNTech and Moderna Vaccines Against
     COVID-19 Associated Hospitalizations Among Adults — United States, March–July 2021. MMWR Morb Mortal Wkly
     Rep. 2021;ePub: 18 August 2021. DOI: http://dx.doi.org/10.15585/mmwr.mm7034e2  .
155. Mizrahi B, Lotan R, Kalkstein N, et al. Correlation of SARS-CoV-2 Breakthrough Infections to Time-from-vaccine;
     Preliminary Study. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.07.29.21261317v1.full  .
156. Israel A, Merzon E, Schäffer AA, et al. Elapsed time since BNT162b2 vaccine and risk of SARS-CoV-2 infection in a
     large cohort. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.03.21261496v1  .
157. Thompson MG, Burgess JL, Naleway AL, Tyner H, Yoon SK, Meece J, et al. Prevention and Attenuation of Covid-19
     with the BNT162b2 and mRNA-1273 Vaccines. N Engl J Med. 2021;385(4):320-9.
158. Bergwerk M, Gonen T, Lustig Y, Amit S, Lipsitch M, Cohen C, et al. Covid-19 Breakthrough Infections in Vaccinated
     Health Care Workers. N Engl J Med. 2021.
159. Muller L, Andree M, Ostermann PN, et al. SARS-CoV-2 infection in fully vaccinated individuals of old age strongly
     boosters the humoral immune response. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.19.21260563v1  .
160. Centers for Disease Control and Prevention. COVID-19 Vaccine Breakthrough Infections Reported to CDC — United
     States, January 1–April 30, 2021 [Available from: https://www.cdc.gov/mmwr/volumes/70/wr/mm7021e3.htm?
     s_cid=mm7021e3_w.
161. Kustin T, Harel N, Finkel U, Perchik S, Harari S, Tahor M, et al. Evidence for increased breakthrough rates of SARS-
     CoV-2 variants of concern in BNT162b2-mRNA-vaccinated individuals. Nat Med. 2021.
162. Feder KA, Patel A, Vepachedu VR, et al. Association of E484K and L452R spike protein mutations with SARS-CoV-2
     infection in vaccinated persons—Maryland, January – May 2021. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.29.21261006v2  .
163. Musser JM, Christensen PA, Olsen RJ, et al. Delta variants of SARS-CoV-2 cause significantly increased vaccine
     breakthrough COVID-19 cases in Houston, Texas. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.19.21260808v2  .
164. Brown CM, Vostok J, Johnson H, Burns M, Gharpure R, Sami S, et al. Outbreak of SARS-CoV-2 Infections, Including
     COVID-19 Vaccine Breakthrough Infections, Associated with Large Public Gatherings – Barnstable County,
     Massachusetts, July 2021. MMWR Morb Mortal Wkly Rep. 2021;70(31):1059-62.
165. Jones NK, Rivett L, Seaman S, Samworth RJ, Warne B, Workman C, et al. Single-dose BNT162b2 vaccine protects
     against asymptomatic SARS-CoV-2 infection. Elife. 2021;10.
166. Levine-Tiefenbrun M, Yelin I, Katz R, Herzel E, Golan Z, Schreiber L, et al. Initial report of decreased SARS-CoV-2
     viral load after inoculation with the BNT162b2 vaccine. Nat Med. 2021;27(5):790-2.
167. McEllistrem MC, Clancy CJ, Buehrle DJ, Lucas A, Decker BK. Single dose of a mRNA SARS-CoV-2 vaccine is associated
     with lower nasopharyngeal viral load among nursing home residents with asymptomatic COVID-19. Clin Infect Dis.
     2021.
168. Petter E, Mor O, Zuckerman N, et al. Initial real world evidence for lower viral load of individuals who have been
     vaccinated by BNT162b2. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.02.08.21251329v1  .
169. Abu-Raddad LJ, Chemaitelly H., Ayoub H.H., et al. Effect of vaccination and of prior infection on infectiousness of
     vaccine breakthrough infections and reinfections. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.28.21261086v1  .
170. Marks M, Millat-Martinez P, Ouchi D, Roberts CH, Alemany A, Corbacho-Monne M, et al. Transmission of COVID-19
     in 282 clusters in Catalonia, Spain: a cohort study. Lancet Infect Dis. 2021.
171. de Gier B, Andeweg S, Joosten R, Ter Schegget R, Smorenburg N, van de Kassteele J, et al. Vaccine effectiveness
     against SARS-CoV-2 transmission and infections among household and other close contacts of confirmed cases,
     the Netherlands, February to May 2021. Euro Surveill. 2021;26(31).
172. Harris RJ, Hall JA, Zaidi A, Andrews NJ, Dunbar JK, Dabrera G. Effect of Vaccination on Household Transmission of
     SARS-CoV-2 in England. N Engl J Med. 2021;385(8):759-60.
173. Layan M, Gilboa M, Gonen T. Impact of BNT162b2 vaccination and isolation on SARS-CoV-2 transmission in Israeli
     households: an observational study medRxiv
                         Case 1:21-cv-01009-DNH-ML Document 16-6 Filed 09/22/21 Page 21 of 21
      households: an observational study. medRxiv.
      2021;https://www.medrxiv.org/content/10.1101/2021.07.12.21260377v1  .


174. Prunas O, Warren JL, Crawford FW, et al. Vaccination with BNT162b2 reduces transmission of SARS-CoV-2 to
     household contacts in Israel. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.07.13.21260393v1
       .

175. Salo J, Hagg M, Kortelainen M, et al. The indirect effect of mRNA-based Covid-19 vaccination on unvaccinated
     household members. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.05.27.21257896v2  .
176. Shah A, Gribben C, Bishop J, et al. Effect of vaccination on transmission of COVID-19: an observational study in
     healthcare workers and their households. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.03.11.21253275v1  .
177. Chia PY, Ong SWX, Chiew C, et al. Virological and serological kinetics of SARS-CoV-2 Delta variant vaccine-
     breakthrough infections: a multi-center cohort study. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.28.21261295v1  .
178. Griffin JB, Haddix M, Danza P, et al. SARS-CoV-2 Infections and Hospitalizations Among Persons Aged ≥16 Years, by
     Vaccination Status — Los Angeles County, California, May 1–July 25, 2021. MMWR Morb Mortal Wkly Rep.
     2021;ePub: 24 August 2021. DOI: http://dx.doi.org/10.15585/mmwr.mm7034e5  .
179. Riemersma KK, Grogan BE, Kita-Yarbro A, et al. Shedding of Infectious SARS-CoV-2 Despite Vaccination when the
     Delta Variant is Prevalent – Wisconsin, July 2021. medRxiv.
     2021;https://www.medrxiv.org/content/10.1101/2021.07.31.21261387v4  .
180. Shamier MC, Tostmann A, Bogers S. Virological characteristics of SARS-CoV-2 vaccine breakthrough infections in
     health care workers. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.20.21262158v1  .
181. Kang M, Xin H, Yuan J. Transmission dynamics and epidemiological characteristics of Delta variant infections in
     China. medRxiv. 2021;https://www.medrxiv.org/content/10.1101/2021.08.12.21261991v1  .

182. Ong SWX, Chiew CJ, Ang LW, et al. Clinical and Virological Features of SARS-CoV-2 Variants of Concern: A
     Retrospective Cohort Study Comparing B.1.1.7 (Alpha), B.1.315 (Beta), and B.1.617.2 (Delta). Preprints with The
     Lancet. 2021;https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3861566  .




 Previous Updates




                                                                                                                            
As of May 27, 2021


  •   Data were added from studies published since the last update that further demonstrate currently authorized
      COVID-19 vaccines are effective against SARS-CoV-2 infection, symptomatic and severe disease, and
      hospitalization with COVID-19.

  •   Data were added suggesting that currently authorized mRNA vaccines provide protection against variants of
      concern, including the B.1.1.7 strain that is predominant in the United States.

  •   Data were added from studies published since the last update that further demonstrate people who are fully
      vaccinated with a currently authorized mRNA vaccine are protected against asymptomatic infection and, if
      infected, have a lower viral load than unvaccinated people.



                                                                                                       Last Updated Sept. 15, 2021
